Citation Nr: 1310247	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  08-24 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 residuals of a methicillin-resistant staphylococcus auereus (MRSA) infection.

2. Entitlement to service connection for a broken bones of the right foot.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to September 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Decatur, Georgia.  This appeals has subsequently been transferred to the RO in Atlanta, Georgia.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded the case in December 2010 to provide the Veteran the opportunity to testify at a hearing at the RO before a Veterans Law Judge.  In May 2010, the Veteran testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Atlanta, Georgia.  A transcript of that proceeding is of record.

Subsequently, in October 2011 the Board remanded this matter again further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes the issue of entitlement to service connection for hypertension was also remanded in October 2011 for further development.  Thereafter, a January 2013 rating decision by the Appeal Management Center in Washington, D.C., granted the claim of entitlement to service connection for hypertension.  Therefore, this issue is no longer on appeal and will not be addressed.

However, in a February 2013 statement submitted by the Veteran, the issue of an increased disability rating for the service connected hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for broken bones of the right foot is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's MRSA infection was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or from an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a MRSA infection are not met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2012); 38 C.F.R. § 3.361 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Prior to initial adjudication of the Veteran's claims, a letter dated in June 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  This notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The record indicates the VA has unsuccessfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that an Independent Medical Opinion in December 2012, and the results of which have been included in the claims file for review.  This opinion involved review of the claims file and thorough examinations of the Veteran and the opinion was supported by sufficient rationale.  Therefore, the Board finds that the examinations and addendum are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its October 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. Compensation under 38 U.S.C.A. § 1151

When a Veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2012).

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  Those amendments apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as the Veteran's claim was received well after October 1997, this claim must be decided under the current, post- October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2012).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2012).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2012).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2012).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2012).

Where it is determined that there is a disability resulting from VA treatment, compensation will be payable in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.358, 3.800 (2012).

In February 2009, the Veteran filed a claim under 38 U.S.C.A. § 1151 contending that following the treatment at the VA Medical Center in Omaha, Nebraska, he contracted MRSA due to negligence.  See Claim, dated February 2009.

At the May 2010 travel Board hearing the Veteran testified that while at a VA Medical Center he had been examined by medical students and staff who did not change their gloves or otherwise sanitize their hands between examinations of one patient and another.  Also, between examinations of patients the stethoscopes used were not sanitized.  After coming down with the MRSA infection he had had to wear a gown and be segregated from others, and even had his own, separate bathroom.  He had been told [but he did not identify the source] that it was an infection that a person could get in a hospital if non-sterile procedures were followed.  The Veteran had been told by a physician at a VA facility in January 2009 in Omaha, Nebraska, that one way to prevent such infections, although not yet in use at VA Medical Centers, was to ensure that each patient had his own stethoscope in his hospital room.  He believed that he had gotten his MRSA infection at the VA hospital in Omaha, Nebraska.  In sum, he believed that due to negligence of the staff or lack of training of the staff and students at the VA hospital in Omaha, Nebraska, he had gotten the MRSA infection.  He was still being treated for the infection at the VA hospital in Atlanta when he had outbreaks, and he was currently having such an outbreak.  After the Veteran left the VA hospital in Omaha two other patients became infected by MRSA, although no others were infected while he had been a patient.  See Board hearing transcript, dated May 2010.

The Veteran further testified that he believed that it may have been a combination of VA practices or procedures that led to his infection, e.g., not wearing gloves, not washing hands, and utilizing the same device on multiple patients.  When he had been infected he had been receiving treatment but had been exposed to multiple students training to become doctors.  Each student had his or her own stethoscope but used it on multiple patients without sterilizing it between examinations.  He had also been examined by multiple staff or student physicians and had seen them go on to examination other patients without sterilizing or changing their gloves.  The service representative stated that the staff or student physicians had not received the MRSA infection because they had worn gloves and, so, after removing the gloves they would not be infected.  After it was found that he had the MRSA infection he was placed in a test group to identify whether others were infected, which included having his nose swabbed daily and being placed in a room by himself.  Id.

On the occasions, when being treated for the MRSA infection, that he had come out of his hospital room he had had to wear gloves, a gown, a mask, and footies.  He had also been given a "biohazard" card.  He also had to eat separately from other patients.  At that time, he was the only patient that had been infected, although shortly after he left there was another person who contracted MRSA. He had found out that another person had become infected when the Veteran came back for follow-up work and had seen a patient who had been clothed as he had been when he was being treated for the MRSA infection.  The Veteran had asked about this and was told that another person had contracted an MRSA infection.  Id.

According to the probative evidence of record, the Veteran initially tested positive for MRSA in March 2008.  Subsequent treatment records do not describe the source of his infection.  The records reflect the Veteran received extensive treatment for his alcoholism.  Treatment records from March 2009 indicate the Veteran reported he was positive for MRSA and stated he was quarantined and had skin lesions, which has since healed.  See VA treatment records, dated March 2008 to March 2009.

In the December 2012 independent medical opinion, the examining physician noted the Veteran had a severe alcohol addiction with multiple unsuccessful attempts at detoxification.  The Veteran's wife described her husband as having "lost 'a good amount of weight', no appetite and ha[d] chronic diarrhea.  The Veteran smoked a pack and a half of cigarettes daily.  See Independent Medical Opinion, dated December 2012.

The examining physician stated that:

Scientific medical evidence clearly and unmistakably bear out the fact that chronic alcoholism causes diminishes the overall health of a patient.  Agreement in the medical community confirms that [i]ndepenent risk factors according to multivariate analysis for a fatal outcome were age, chronic alcoholism, immunosuppressive treatment, ultimately or rapidly fatal underlying diseases, severe sepsis on the onset of SAB... Therefore, the Veteran's alcohol dependency is as least as likely as not a major contributor to his increased susceptibility to infection... Therefore, it is as least as likely as not that the Veteran presented to the hospital with additional risk factors, to include poor hygiene, diminished health, and malnutrition secondary to long standing alcoholism that would make him highly susceptible to infection of any kind.  Id.

The examining physician further opined that:

The claimed MRSA skin infection is less likely than not that due to hospital negligence, carelessness, lack of proper skill, error in judgment or similar instance of fault on the VA part on furnishing the hospital care or medical treatment.  Upon a careful review of the clinical file and hospital notes, there was no medical documentation indicating that MRSA infection was caused by his examination from the medical staff.  In addition, the Veteran did not present with any signs or symptoms of open wounds that could attribute to an easy access for infection by touch or non-invasive daily rounds performed by physicians and the medical staff... Therefore, it is less likely than not that the daily rounds performed by the medical staff was a cause of negligence, carelessness or lack of proper skill.  It is as least as likely as not that the Veteran's weakened health status secondary to his chronic alcoholism was major contributing and predisposing factors to his increase susceptibility to infection.  In my opinion it remains unclear and [mere] speculation as to where he contracted his infection.  Id.

The Board acknowledges that the examining physician could not clearly determine where the Veteran contracted the MRSA infection.  The Board is unable to grant a claim based on speculation.  See 38 C.F.R. § 3.102 (distinguishing reasonable doubt from pure speculation or remote possibility); Slater v. Principi, 4 Vet. App. 43, 44 (1993) (upholding Board's rejection of a medical nexus opinion that was based on speculation). 

However, it is pointed out that when an examiner is asked to render an etiology opinion and determines that she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke[ ] the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 8. 

"Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence."  Id. at 9.  "In certain cases, no medical expert can assess the likelihood that a condition was due to an in- service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed."  Id. at 10. 

In this case, the Board finds that all available, pertinent medical information was presented to, and considered by, the VA examiner.  The examining physician conducted a thorough review of the evidence of record and the Veteran's lay statements regarding his infection.  Significantly, the Board notes that the examining physician opined it was less likely as not related to his treatment at the VA Medical Center but as likely as not related to his deteriorating physical health secondary to his long history of alcoholism.  

By contrast, the Board considers the Veteran's attributions of his MRSA infection to his treatment at the VA Medical Center in Omaha of significantly less probative value.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective symptoms and the treatment he underwent, and these assertions in that regard are entitled to some probative weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, necessarily competent to render an opinion as to the cause or etiology of the MRSA infection because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Thus, the Board ultimately places far more probative weight on the opinion of the competent health care specialist, who considered the Veteran's lay reports but determined that the Veteran's MRSA infection did not stem from treatment he received for his alcoholism.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The preponderance of the above evidence demonstrates that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for residuals of a MRSA infection.  The while the source of the Veteran's infection in unclear, even assuming arguendo that the MRSA infection was contracted at the VA Medical Center, the objective evidence of record fails to demonstrate whether it was an event reasonably foreseeable with treatment for alcoholism and that VA physicians did not act with carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault during the Veteran's treatment.  As such, compensation under 38 U.S.C. §1151 is not warranted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a MRSA infection is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, No. 2011-7184, slip op. at 13-14 (Fed. Cir. Feb. 21, 2013) (overruling Savage v. Gover, 10 Vet. App. 488 (1997)).  In this context, given that broken bones are not specifically listed as chronic diseases in 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) do not apply to the Veteran's respiratory claim.

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  As for the Veteran's claim, a medical nexus of a relationship between the condition and service is required.  Walker v. Shinseki, supra.

A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury preexisted service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  Compare 38 C.F.R. § 3.304(b), with Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent that it states that the presumption of soundness may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In May 2011, the Veteran testified before the Board that while stationed at Camp Pendleton in 1979, he had jumped off the back of a deuce and a half truck on a rifle range and injured his right foot.  He stated he was unable to complete the course on the rifle range and experienced swelling of the right foot.  Thereafter, he had been careful and had not taken his physical fitness test.  It was not until several years later that his right foot began to bother him to such an extent that he went to a physician.  At that time an x-ray had, according to the physician, disclosed broken bones in his right foot that were several years old.  He had been told that he had scar tissue and that he had options of re-breaking the bone, taking out the scar tissue, or taking medication.  The Veteran chose to have the sesamoid bone surgically removed in either 1994 or 1995 by a physician whose name he had already provided.  He had been in pain until he had this surgery and since the surgery his big toe had a tendency to separate.  He had not sought treatment for his right foot during his military service, although he had spoken to a corpsman about it.  See Board hearing, dated May 2011.

In October 2011, the Board remanded this issue for further development.  As stated above, an Independent Medical Opinion was obtained in December 2012.  The examining physician noted the Veteran injured his foot prior to service and was treated at Fort Belvoir.  The examining physician opined that the Veteran's "pre-existing condition is less likely than not incurred, or was caused by his time in military service... Interestingly, it is mere speculation as to the initial foot fracture based on this clinical review of the submitted notes."  See Independent Medical Opinion, dated December 2012.

The Board notes, however, that despite attempts, no records from Fort Belvoir were located to verify whether the Veteran sustained a broken right foot prior to service.  In addition, despite the Veteran's report that a foot injury occurred prior to service, the Report of Medical Examination conducted in March 1976 prior to entry into service noted the Veteran's feet were normal and no residuals of a broken right foot were noted.  Regarding whether the evidence demonstrates a pre-existing condition, the Board finds the Independent Medical Opinion is inadequate as it fails state whether there is clear and unmistakable evidence demonstrating a pre-existing right foot injury.  Therefore, a new opinion should be obtained.

Furthermore, the examining physician opined the Veteran "current radiographic findings of degenerative joint disease of the first [metatarsophalangeal joint] is as least as likely as not to be a consequence of his normal aging process and diminished health status due to long term alcoholism."  While the Board acknowledges that the examining physician offered a rationale for this opinion, the rationale as provided in this instance is conclusionary in nature will not withstand judicial scrutiny.

As such, a new examination and opinion(s) explaining the basis for the answers given for each of the questions posed are necessary.  The basis for each answer is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of (and citation to) any medical literature, if relied upon by the examiner, which may reasonably illuminate the medical analysis in the study of this case. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a qualified physician to determine the nature and etiology of the Veteran's right foot condition.
The examiner should offer an opinion, consistent with sound medical judgment, as to the following questions: 

a. Whether there is clear and unmistakable evidence that the Veteran's broke his right foot prior to entrance into military service;

b. If so, whether such preexisting right foot condition clearly and unmistakably was NOT aggravated beyond its natural progression during his active duty.  [Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.] 

c. If there is no clear and unmistakable evidence that the Veteran's right foot condition preexisted his military service, is it at least as likely as not (i.e., there is a 50 percent or greater probability), that such right foot condition had its onset in or is otherwise related to military service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

The entire claims file and a complete copy of this REMAND must be made available to and reviewed by the new examiner in conjunction with the study of this case and this fact should be acknowledged in the report.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  

In rendering an opinion the examiner should also address the information contained in the service treatment records, the post-service treatment records, and the December 2012 Independent Medical Opinion.  A complete rationale (which discusses the Veteran's medical history, lay statements, and the salient medical facts, and which explains in detail why the answer is being provided), should be given for all opinions and conclusions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the instruction above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


